department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date legend x name of high school y country m number n number p dollars amount r dollars amount dear you asked for advance approval of your scholarship grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request you seek to provide scholarships to qualified individuals enrolled in a program for an advanced degree in an accredited y public or private university or college letter catalog number 58263t the criteria used by your scholarship committee in selecting recipients are must be a graduating senior at x who will attend a two or four year college or university must have attended x for at least two years required to submit an essay and complete an application along with one letter of recommendation from a teacher counselor employer or community leader have financial need past scholarship recipients are also eligible to reapply renew the scholarship for attending a college or university priority will be given to those recipients who have satisfactorily progressed in their studies and have used their scholarship for its intended purpose specific requirements or conditions consist of attendance at a university or college a current essay of their status and experience and the updating of any new information in their ongoing correspondence the scholarship awards are available for a minimum of m to a maximum of n number of recipients annually the number of scholarships will depend in part on your earnings being significant enough to warrant scholarship distributions the scholarship awards are available for a minimum of dollar_figurep to a maximum of dollar_figurer dollars for each scholarship scholarships will be provided on an annual basis the scholarship will provide for an individual's partial tuition costs books and living_expenses scholarship applications are distributed directly to x through the college center your web site also publicizes the scholarships all scholarships will be awarded without reference or regard to an individual's race color creed sex age employment status or national origin members of your scholarship committee your officers directors or substantial contributors and their relatives are not eligible for awards made under your scholarship program you pay scholarships directly to a school under an arrangement whereby the school will apply the scholarship funds only for enrolled students who are in good standing the recipient will be required to file an annual report with the scholarship committee detailing the recipient's personal perspective of his or her progress your board_of directors and committee members follow the progress of the individual scholarship and to review each report submitted by the recipient to make a determination whether the scholarship purposes are being or have been fulfilled and to inquire into any questions requiring further investigation you initiate an investigation if no report is received within thirty days after the close of the scholarship year if the report received significantly deviates from the recipient's stated intention or if it appears from the report that that scholarship is being misused or that the funds are improperly diverted letter catalog number 58263t if you discover that the funds are being misused or diverted or if a report is not received within the required time frame you will withhold any further funds until your scholarship committee receives the required report or assurances that diversion of the funds will not continue you will upon completion of your scholarship committee's investigation in such instances recommend what action is to be taken to recover the misused or diverted funds you represent that you will maintain all records relating to individual grants including information obtained to evaluate recipients identify whether a recipient is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a scholarship to an individual for travel study or other similar purposes however a scholarship that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the scholarship on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the scholarship the scholarship is a scholarship or fellowship subject_to the provisions of code sec_117 the scholarship is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination this determination only covers the scholarship program described above this approval will apply to succeeding scholarship programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award scholarships to your creators officers directors trustees foundation managers or members of selection committees or their relatives letter catalog number 58263t all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award scholarships for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your scholarship distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
